Title: To George Washington from the Ebenezer, Ga., German Congregation, 14 May 1791
From: Ebenezer, Ga., German Congregation
To: Washington, George



Savannah, d. 14. May 1791.

Permittas, quaeso, Illustrissime Washington! ut devoti piique animi sensa TIBI declarem, cui contigerit insignis illa felicitas, TE Savannae adeundi, virum, tot tantisque factis illustrem. Profecto admiratus sum TUAM humanitatem et indulgentiam, qua me hominem ignotum excepisti, qui non ausus essem ad TE accedere nisi ab amico optimo certior factus essem, tristem abs TE discedere neminem. Georgia laetatur de TUA Splendidissima praesentia, qua eam exhilarare dignatus es. Diu vivas o Washington! deliciae americani populi, tuumque nomen, et facta illustria Sera posteritas celebrabit. Semper precabor Deum Optimum Maximum, qui TE Praesidem harum civitatum constituit, ut omnibus rebus conatibusque Tuis propitius adsit. Accipe hanc tenuiorem epistolam, nullo ornatu commendabilem, eadem indulgentia, qua me excipere dignatus es. Anglia quidem scripturus eram si facultate pollerem eleganter scribendi, et ut dignum esse posset insignibus virtutibus et illustrissimis factis TUIS. Peregrinus, in hanc provinciam missus sum benignissimam doctrinam Redemtoris nostri profitendi inter posteros colonorum Salisburgensium, quos inprimis quia curae meae concrediti sunt, cum omni gente germanica Georgiae Americanae Tuo potentissimo patrocinio magnopere commendo. Ego vero

nunquam desinam ardentissimas preces mittere ad Deum benignissimum, pro totius populi Americani salute.

John Earnst Bergman,Minister of the German Congregation of Ebenezer.

